Citation Nr: 1331662	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-23 162	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart murmur, claimed as arterial gas embolism.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery and Discharge program.  Jurisdiction of the Veteran's claims file is currently maintained at the St. Petersburg, Florida RO.  


FINDING OF FACT

On March 16, 2011, prior to the promulgation of a decision in the appeal, the Board received email notification from the Veteran that he wished to withdraw his appeal of entitlement to service connection for a heart murmur, claimed as arterial gas embolism.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a heart murmur, claimed as arterial gas embolism, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (3).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In the present case, the Veteran submitted an email in March 2011, stating that he wished to withdraw his appeal for entitlement to service connection for a heart murmur, claimed as arterial gas embolism.  The email was received by the Board that same month.  Hence, there remains no allegation of errors of fact or law for appellate consideration in regard to this claim.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


